72 N.Y.2d 939 (1988)
In the Matter of James Williams, Appellant,
v.
Harold J. Smith, as Superintendent of Attica Correctional Facility, Respondent. (Appeal No. 1.)
In the Matter of James Williams, Appellant,
v.
Harold J. Smith, as Superintendent of Attica Correctional Facility, Respondent. (Appeal No. 2.)
Court of Appeals of the State of New York.
Decided July 6, 1988.
Edward L. Chassin and Norman P. Effman for appellant.
Robert Abrams, Attorney-General (O. Peter Sherwood, Peter H. Schiff and Mark R. Walling of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*940MEMORANDUM.
The orders of the Appellate Division should be affirmed.
Petitioner claims his parole revocation, based on the violation of one of his conditions of parole, is invalid because the conditions of parole were not filed with the Secretary of State pursuant to Executive Law § 102 and article IV, § 8 of the State Constitution. We disagree. Conditions of parole are not "rules" within the meaning of Executive Law § 102 and, therefore, they need not be filed to be effective. A rule establishes a general standard of conduct which must be obeyed by all those subject to its terms. Its force and authority stems from its enactment as law. The force and authority of a condition of parole, by contrast, is its incorporation in a particular individual's parole agreement as one of the terms imposed by the Board.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), orders affirmed, without costs, in a memorandum.